Citation Nr: 0118559	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of bilateral 
stress fractures, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
March 1969.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO confirmed and continued a 
noncompensable rating for residuals of bilateral stress 
fractures of the heels.  In a July 2000 rating decision, the 
RO assigned a 10 percent evaluation for residuals of 
bilateral stress fractures of the heels, effective October 
28, 1998.

A hearing was held before a decision review officer in 
October 1999.  A video conference hearing was held before the 
undersigned Member of the Board in April 2001.  Transcripts 
of the hearings are of record.


FINDINGS OF FACT

1.  Residuals of a stress fracture of the right heel are 
manifested primarily by pain and by muscle spasms from 
associated plantar fasciitis.

2.  Residuals of a stress fracture of the left heel are 
manifested primarily by pain and by muscle spasms from 
associated plantar fasciitis.


CONCLUSIONS OF LAW

1.  A 10 percent rating for residuals of a stress fracture of 
the right heel is warranted.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2000).

2.  A 10 percent rating for residuals of a stress fracture of 
the left heel is warranted.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records, dated in June 1967, indicate that 
the veteran had tendonitis of the right and left Achilles 
tendons.  It was also noted that he had stress fractures of 
both heels.

A VA examination was performed in December 1998.  The 
examiner stated that the claims folder had been reviewed.  
The veteran reported that his heels hurt all the time.  He 
related that he experienced an extreme amount of heel pain 
when he first awoke in the morning, but indicated that the 
pain became more tolerable with walking.  It was noted that 
the veteran had been in a motor vehicle accident in which he 
had sustained severe burns to the ankle area.  

Clinical inspection of the feet showed burn scars of the 
distal leg and ankles, bilaterally.  There was diminished 
range of motion, especially on the left, with 
inversion/eversion.  The veteran had mild restricted range of 
motion, with plantar flexion and dorsiflexion.  He was tender 
over the heels to palpation.  When asked to stand on his 
heels and toes, the veteran complained of a lot of pain, 
essentially into the ankle area.  When standing on his heels, 
he complained of heel pain.  It was noted that x-ray 
examination disclosed a spur of the left heel.  The examiner 
commented that the veteran had a history of stress fracture 
of the heel and appeared to have an element of fasciitis.

A hearing was held at the RO before a decision review officer 
in October 1999.  In testimony, the veteran stated that foot 
pain was primarily localized in the heels.  He related that 
he had muscle spasms of the feet, and attributed this problem 
to his heel disability.

A VA examination was performed in November 1999.  The 
examiner stated that the claims folder had been reviewed.  
The veteran complained of constant pain over the bottoms of 
the feet.  He indicated that pain increased with walking.  On 
clinical inspection, there was extreme tenderness over the 
plantar surfaces of both feet.  Range of motion was normal, 
but pain was noted on the plantar surface, with dorsiflexion 
of the ankles.  The impression was bilateral plantar 
fasciitis related to stress fractures.  The examiner 
commented that muscle spasms of the toes and calves and pain 
in the feet were related to plantar fasciitis which had 
developed as a result of the stress fractures.  

VA outpatient records, dated from October 1998 to July 2000, 
reflect that the veteran complained of foot pain.  A February 
2000 treatment entry notes the veteran's complaint of chronic 
muscle spasms affecting the feet.  Clinical inspection 
revealed pain to palpation of the metatarsals.  The 
assessment was metatarsalgia.

A video conference hearing was held before the undersigned 
Board Member in April 2001.  In testimony, the veteran 
related that he had a constant aching pain of the feet.  He 
stated that he could not walk any appreciable distance or 
stand for any appreciable length of time because of foot 
pain.  He reported that he had muscle spasms of the feet and 
noted that muscle spasms were triggered by foot pain.  

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case and supplemental statement of the case furnished the 
veteran, the RO has notified the veteran of the information 
and evidence necessary to substantiate his claim.  Pertinent 
post-service medical records have been associated with the 
record, and the veteran has undergone examination in 
connection with the claim on appeal.  Furthermore, the 
veteran has had the opportunity to testify at hearings.  
There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).  

A 10 percent rating is warranted for anterior metatarsalgia 
(Morton's disease), unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20 (2000).

Synovitis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (2000).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be utilized in rating synovitis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).

A 10 percent rating is warranted for moderate foot injuries.  
A 20 percent rating is warranted for moderately severe foot 
injuries.  A 30 percent rating is warranted for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).  

A review of the record shows that service-connected residuals 
of bilateral stress fractures of the heels are manifested by 
objectively demonstrated foot pain.  As well, a VA examiner 
has determined that spasms of the toes and calves from 
plantar fasciitis developed secondary to the veteran's 
bilateral heel disability.  It has also been found that the 
veteran has metatarsalgia, i.e., pain and tenderness in the 
metatarsal region of the foot, a manifestation which a VA 
examiner has apparently attributed to the bilateral heel 
disability.

The RO has assigned a 10 percent rating for the veteran's 
bilateral heel disability.  A 10 percent rating is the 
maximum evaluation provided by Diagnostic Code 5279 for 
application to unilateral or bilateral metatarsalgia.  A 10 
percent rating is also the maximum evaluation provided by 
Diagnostic Code 5020 for application to synovitis, a 
disability by which bilateral plantar fasciitis may be rated 
by analogy.  

Here, there is medical evidence that the veteran experiences 
significant and recurrent pain and spasm affecting the feet, 
attributable to service-connected residuals of bilateral 
stress fractures of the heels.  With resolution of benefit of 
doubt in the veteran's favor, the Board concludes that each 
foot exhibits moderate impairment from an old stress 
fracture, and that a 10 percent evaluation is warranted on 
the basis of Diagnostic Code 5284 for application to foot 
injuries.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 

At the same time, however, criteria for a yet higher rating 
of 20 percent for each foot on the basis of injury are not 
satisfied.  In this regard, an earlier VA examination for 
rating purposes showed that the feet had, at most, only mild 
limitation of motion, while the most recent VA examination 
for rating purposes revealed full range of motion.  No foot 
deformity from stress fracture residuals is indicated.  The 
medical evidence does not show that the veteran has 
moderately severe residuals of injury from a stress fractures 
of each heel, warranting assignment of a 20 percent rating 
for each foot under Diagnostic Code 5284.


ORDER

A 10 percent rating for residuals of a stress fracture of the 
right heel is granted, subject to governing criteria 
pertaining to the payment of monetary awards.

A 10 percent rating for residuals of a stress fracture of the 
left heel is granted, subject to governing criteria 
pertaining to the payment of monetary awards.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

